Citation Nr: 0110230	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for polio.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to August 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
polio and hearing loss.

In January 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  After the hearing, 
the veteran submitted additional evidence along with a waiver 
of initial review by the RO.  Accordingly, the Board may 
proceed with appellate review of the veteran's claims.  38 
C.F.R. § 20.1304(c) (2000).

Also at the hearing, the veteran stated that due to the 
polio, he had developed atrophy in his leg, which caused his 
left leg to be shorter than his right leg and caused him to 
limp.  He then stated that due to the limp, he had developed 
herniated discs in his back.  As a claim for service 
connection for a back disorder, to include herniated discs, 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and any appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to service connection for polio is 
addressed in the remand portion of this decision.


FINDING OF FACT

There is no competent evidence of hearing loss disability of 
record.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

There are no service medical records of record.  The record 
reflects the veteran's original claims file has been lost, 
and thus the veteran's claims file was rebuilt.  The VA 
treatment records of record do not address hearing loss, and 
thus need not be reported in the decision.

At the January 2001 Board hearing, the veteran stated he was 
a gunner and was right next to the "breech" when they were 
shooting rounds.  He stated he had not worn ear protection at 
that time and would fire up to 300 rounds in one night, which 
would leave him "a little bit deaf" but that it would 
eventually clear up again.  The veteran stated this activity 
affected his hearing, but noted his ears and eardrums did not 
hurt.  

The undersigned Board Member asked the veteran if he had been 
treated by a doctor for hearing loss.  He answered no.  The 
veteran stated he had been tested at his employment for 
hearing but did not know what kind of "score" he had 
received from the examinations.  He stated his hearing loss 
was worse in the right ear than the left.  The veteran noted 
he was not worried about his hearing loss as he was his other 
disability.

At the hearing, the undersigned Board Member stated she would 
leave the claims file open for 30 days to allow the veteran 
to submit additional evidence.  No evidence regarding hearing 
loss was received.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  Although the well-grounded standard 
has been eliminated by the new law, the veteran still needs 
to bring forth competent evidence of a current disability in 
a claim for service connection.  In an October 1999 letter, 
the RO informed the veteran that he should bring forth 
medical evidence of a current disability.  Further, the 
December 1999 rating decision and the May 2000 statement of 
the case disclose that the veteran was again informed of the 
evidence necessary to establish service connection for 
hearing loss.  The RO's analysis in May 2000 also addressed 
the essential elements regarding a claim for service 
connection on the merits; the complete laws and regulations 
were provided.  Therefore, since the veteran and his 
representative had notice of the relevant authority and were 
provided the opportunity to respond, including at a personal 
hearing, the Board finds that the veteran will not be 
prejudiced by the Board's adjudicative action herein.  Id.     

The October 1999 letter, the December 1999 rating decision, 
and the May 2000 statement of the case were sent to the 
veteran's latest address of record, and a correspondence copy 
of these letters was mailed to the veteran's accredited 
representative, the Disabled American Veterans.  None of 
these letters was not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran received such information

At the January 2001 hearing, the veteran noted he did not 
have any current evidence of hearing loss.  He testified he 
had not been treated for hearing loss, but noted when he was 
working, he was tested regularly for hearing loss.  The 
undersigned Board Member asked the veteran if his employment 
records would be available.  The veteran noted the company he 
had worked for had been sold twice and he had no idea what 
happened to his records.  However, it must be noted that the 
veteran did not know whether the employment records would 
even show hearing loss.  At the veteran's representative's 
request, the undersigned Board Member left the file open for 
30 days following the hearing to allow the veteran to submit 
additional evidence.  No additional evidence on this matter 
was received within 30 days.

The Board notes that the claims file shows the veteran's file 
has been rebuilt and that his service medical records are not 
of record.  However, the veteran has not claimed he was 
treated for hearing loss during service.  Instead, he claims 
that he had temporary hearing loss following firing rounds 
without having used ear protection, and that he now has 
hearing loss as a result of service.  Thus, even if the 
service medical records were of record, they would not assist 
in the veteran's claim for service connection for hearing 
loss, as he has not brought forth any current evidence of a 
hearing loss disability.  This same analysis applies even if 
the veteran is a combat veteran, which allows the application 
of 38 U.S.C.A. § 1154(b) (West 1991) in claims for service 
connection.  The veteran has asserted he was engaged in 
combat at the time he noticed his hearing loss in service.  
The Board notes that the veteran's record of service shows 
that his military occupational specialty was rifleman, and 
that his battles and campaigns included Rhineland, Central 
Europe. However, in Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996), the United States Court of Veterans Appeals (Court) 
recognized that, while § 1154(b) relaxed certain evidentiary 
requirements, there is essentially no relaxation as to the 
question of nexus [of a current disability] to service, which 
requires competent medical evidence.  In this case, no 
competent medical evidence has been submitted that shows that 
the veteran has a hearing loss disability.  38 C.F.R. 
§ 3.385.  Therefore, in the absence of a current disability, 
a remand of this claim to obtain the service medical records 
would not assist in the veteran's claim for service 
connection for a hearing loss disability.

The veteran has not identified any VA treatment records 
related to treatment for hearing loss, and in fact has 
specifically denied any treatment for such complaint.  Thus 
VA need not obtain VA medical records related to this claim.  
Moreover, although the RO did not provide the veteran with a 
VA examination for his hearing loss, there was no duty to 
provide the veteran with an examination related to his 
hearing loss claim.  Specifically, under the new legislation, 
VA is required to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary to make a decision on the claim when the 
record contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability.  As stated above, the veteran has not brought 
forth evidence of hearing loss disability, and thus VA is not 
required to provide the veteran with an examination.  

Accordingly, based upon the above-described development, the 
Board finds that all facts have been developed to the extent 
possible.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2000).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2000), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992)). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for hearing loss disability.  
The veteran claims that he noticed hearing loss while in 
service when he assisted in the firing of rounds.  He stated 
that such left him deaf but that it would eventually clear up 
again.  The veteran asserts he has current hearing loss, 
which is worse in the right ear.  Although the Board will 
concede the veteran had temporary hearing loss in service, it 
cannot concede a current hearing loss disability, which is 
causally related to service, without competent medical 
evidence to establish such.  The veteran has not even brought 
forth evidence that he has any hearing loss, not to mention a 
hearing loss "disability" for VA purposes.  See 38 C.F.R. 
§ 3.385.  Therefore, the Board finds that the preponderance 
of the evidence is against a finding that the veteran has a 
hearing loss disability for VA purposes.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim.").

Although the veteran has asserted he has a hearing loss 
disability, which he has attributed to service, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claims for 
service connection for hearing loss, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

As stated above, recently-enacted legislation has enhanced 
VA's duty to assist a veteran in developing the facts 
pertinent a claim and expanded its duty to notify the veteran 
and the representative, if any, concerning the aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth competent evidence of a finding 
of possible post-polio syndrome.  Although the diagnosis is 
not definite, the Board will resolve all doubt in favor of 
the veteran.  See 38 C.F.R. § 3.102 (2000).  Additionally, 
the veteran has attributed the polio to service.  Also, there 
is insufficient medical evidence to make a decision on this 
claim.  Thus, the Board finds that the evidence of record 
establishes that a VA examination, to include a medical 
opinion with rationale, is necessary to make a decision on 
the claim.

Additionally, the Board notes that the veteran has stated he 
was treated at a hospital in Fort Sill, Oklahoma, during the 
summer of 1943.  The RO has not attempted to obtain such 
records, nor has it attempted to see if there are any other 
service medical records that might be available.  Also, at 
the January 2001 Board hearing, the veteran stated he had 
been hospitalized in either 1973 or 1979 at the VA Medical 
Center in Tucson, Arizona, for polio.  These records must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

The Board notes that at the January 2001 hearing, the veteran 
alleged he had been treated by a private physician, Dr. J., 
in the 1970's, who had commented on the veteran having polio.  
The claims file was left open for 30 days following the 
hearing to allow the veteran to submit those private medical 
records, if he obtained them.  The veteran may want to have 
VA assist him in obtaining such records.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for polio.  The RO 
should inform the veteran that he may 
want to give permission for VA to obtain 
Dr. J's private medical records.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, to include the 1973 or 
1979 VA hospitalization summary reports 
at the VA Medical Center in Tucson, 
Arizona.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  The RO should make attempts to obtain 
any service medical records or 
alternative records, including any 
surgeon general reports, that might be 
available.  The RO should specifically 
attempt to obtain the hospitalization 
report during the summer of 1943 from the 
hospital in Fort Sill, Oklahoma.  Any 
records obtained should be associated 
with the claims file.

3.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of the possible diagnosis of 
polio.  The examiner must have an 
opportunity to review the veteran's 
claims file.  After reviewing the claims 
file, the examiner should be requested to 
provide an opinion as to whether the 
veteran has polio or post-polio syndrome.  
If so, the examiner is asked to state 
whether it is at least as likely as not 
that polio or post-polio syndrome was 
incurred in service or manifested to a 
compensable degree within one year 
following the veteran's discharge from 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

6.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for polio.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 



